DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 03/23/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 – 6, 17, and 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIRAHSAN et al  (US 2017/0104688; hereinafter MIRAHSAN).
Regarding claim 1, MIRAHSAN discloses a method for operating a network and computation slice instance (NCSI) (abstract), the method comprising:
monitoring one or more operational parameters of the NCSI (paragraphs [0048], [0050], [0061]; MIRAHSAN discloses that monitoring services and parameters regarding acceptable service costs, and quality-of-experience (QoE) indicators.), wherein the NCSI comprises a reservation of a first network slice and a reservation of a first set of Multi- access Edge Computing (MEC) computational resources (paragraph [0057 – 0059]; MIRAHSAN discloses that through the use of network slicing, service providers can have multiple distinct networks that run on the same physical set of network and computing resources), wherein the one or more operational parameters of the NCSI include one or more of:
a quality of service (QoS) of data traffic for one or more user equipment devices (UEs) operating within the NCSI (paragraphs [0048], [0066]; MIRAHSAN discloses that the specification can also include projected traffic parameters such as the mean/average expected amount of traffic, expected traffic variability, and expected peak traffic); and 
one or more respective QoS requirements for each of the one or more UEs operating within the NCSI (paragraphs [0027], [0074]; MIRAHSAN discloses that a request may be deemed satisfiable or feasible if the VN can be operated with the specified geographic traffic profile and requirements, while the requirements of other already-admitted VNs can also still be satisfied (potentially after renegotiation). Requirements may be expressed via KPIs); and
renegotiating one or both of the reservation of the first network slice and the reservation of the first set of MEC computational resources (paragraph [0062]; MIRAHSAN discloses that the VN parameters may be renegotiated based on the measured demand, when measured demand differs sufficiently from the demand predictions included in the initial request) based at least in part on monitoring the one or more operational parameters (paragraphs [0062], [0066 - 0067]; MIRAHSAN discloses that the VN customer may adjust its geographic traffic profile parameters and/or renegotiate costs based on the measured traffic details).
Regarding claim 3, MIRAHSAN discloses the method of claim 1, wherein renegotiating one or both of the reservation of the first network slice and the reservation of the first set of MEC computational resources includes requesting reservation of additional network resources for the first network slice for the NCSI from a core network (paragraphs [0027], [0066]; MIRAHSAN discloses that additional resources may be obtained from external InPs or deployed, for example in the form of new access points. In some embodiments, the QoE parameters of other VNs may be renegotiated to liberate network resources for use in accommodating the current request).
Regarding claim 5, MIRAHSAN discloses the method of claim 1, wherein the one or more operational parameters of the NCSI further include an aggregate load of the NCSI (paragraphs [0104 – 0106]; MIRAHSAN discloses that embodiments may evaluate load limitations on wireless access points so that the traffic passing each AN does not exceed its backhaul capacity).
Regarding claim 6, MIRAHSAN discloses the method of claim 1, wherein renegotiating one or both of the reservation of the first network slice and the reservation of the first set of MEC computational resources includes one or more of: 
communicating with a core network to release the first network slice from the NCSI (paragraph [0067]; MIRAHSAN discloses renegotiating terms of service for other VNs in order to free resources for accommodating the current VN); and 
communicating with an Edge Computing Control Function (ECCF) to release at least a subset of the first set of MEC computational resources ().

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MIRAHSAN et al  (US 2017/0104688; hereinafter MIRAHSAN) in view of YANG (US 2019/0149998; hereinafter YANG).
Regarding claim 4, MIRAHSAN discloses all the limitations in claim 1, but fails to specifically disclose wherein renegotiating one or both of the reservation of the first network slice and the reservation of the first set of MEC computational resources includes one or more of: 
requesting reservation of a second network slice for the NCSI from the core network; and requesting reservation of a second set of MEC computational resources for the NCSI from an Edge Computing Control Function (ECCF).
YANG, in an analogous art, discloses wherein renegotiating one or both of the reservation of the first network slice and the reservation of the first set of MEC computational resources includes one or more of: 
requesting reservation of a second network slice for the NCSI from the core network; and requesting reservation of a second set of MEC computational resources for the NCSI from an Edge Computing Control Function (ECCF) (paragraphs [0022], [0025], [0095]; YANG discloses that a reservation request message to the NSC when a third network resource currently occupied by the first network slice is included in the first network resource and it is determined that there is no available network resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of MIRAHSAN by requesting reservation of a second network slice for the NCSI from the core network; and requesting reservation of a second set of MEC computational resources for the NCSI from an Edge Computing Control Function (ECCF) as evidenced by YANG for the purpose of managing a network slice, so that a network slice can be updated based on an actual network status, thereby properly using a network resource.

Allowable Subject Matter
Claims 2, 7 – 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hang ZHANG (US 2018/0077023) discloses a method and apparatus for network slicing.
Polehn et al (US 2020/0302431) discloses a system and method for allocating multi-access edge computing services.
Bor Yaliniz et al (US 2019/0223055) discloses a network slice provision and operation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457